Exhibit 10.14

 

AGREEMENT


 

between


 

WOLFSON MICROELECTRONICS PLC


 

and

 

TAIDA COMPANY, LLC

 





 

 

 

AGREEMENT DATED THE    Thirteenth               DAY OF DECEMBER 2013

 

BETWEEN

 

WOLFSON MICROELECTRONICS PLC, a company registered in Scotland (Registered
Number SC089839) whose registered office is at Westfield House, 26 Westfield
Road, Edinburgh EH11 2QB (the “Licensee”); and

 

TAIDA COMPANY, LLC, a Delaware, U.S.A. limited liability company with entity
number 201314310271 having an office at 303 Coast Blvd., Suite 14, La Jolla,
California 92037. U.S.A. (the “Licensor”).

 

WHEREAS

 

(a)The Software has been ported on to the Product (each, as defined below); and

(b)The Licensor has agreed to grant a licence in favour of the Licensee to
distribute the Software for integration onto the Products; and

(c)The Licensor has agreed to work with the Licensee's Customers in relation to
customization and tuning of the Software to meet their specific requirements.

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.    DEFINITIONS AND INTERPRETATION

 



1.1 The following words and expressions used in this Agreement, including the
Recitals, shall have the following meanings ascribed to them:

 



 

"Commencement Date" means the date as stated at the beginning of this Agreement;
"Confidential Information" Means all data, drawings, specifications,
documentation relating to (in respect of the Licensee) the Products, and (in
respect of the Licensor) to the Software, and listings, source or object code,
know-how (including, without limitation, knowledge, technical experience,
skills, secret processes and other information related to the development,
marketing and sale of products of the Licensee) and any other information,
disclosed by Disclosing Party to Receiving Party under this Agreement, (a) which
are marked "confidential' at the time of disclosure thereof, if disclosed in
tangible form, or (b) which are, if disclosed in intangible form, designated at
the time of disclosure thereof as confidential and followed up with a writing
summarizing its content and confirming its confidential nature, within ten (10)
days after the initial disclosure. Notwithstanding the foregoing, all technical
information regarding the Software (including without limitation the source
code) and the Products shall be considered Confidential Information, whether or
not so marked;

 

1

 

 

"Customer(s)" means customers and prospective customers of the Licensee or other
parties purchasing the Products; "Disclosing Party" means the party disclosing
its Confidential Information to the Receiving Party; "Force Major" means any
cause arising from or attributable to acts, events or omissions beyond the
reasonable control of the party claiming force majeure, including, but not
limited to, any act of a governmental department, Act of God, flood, fire,
explosion or earthquake, strike, lock-out or industrial dispute or failure of
computer equipment, power supplies or telecommunications links; "Intellectual
Property Rights" means any and all intellectual property rights anywhere in the
world (including, without limitation, patents, rights in patentable inventions,
registered designs, unregistered design rights, copyright, database rights,
topography rights and rights in mask works, trademarks, trade names, logos,
trade secrets and know-how, moral rights, applications for any of the above (and
the right to make applications therefore)) existing now or at any time in the
future and whether capable of registration or otherwise;

 

 

 

2

 

"Maintenance Release" a release of the Software which corrects faults, adds
functionality or otherwise amends or upgrades the Software, but which does not
constitute a New Version; "Modification" any Maintenance Release or New Version;
"New Version" any new version of the Software which from time to time is
marketed and offered for purchase by the Licensor in the course of its normal
business, being a version which contains such significant differences from the
previous versions as to be generally accepted in the marketplace as constituting
a new product; "Products" means the Licensee's WM8280 integrated circuit
products, and custom derivatives, revisions thereof, and successor products, as
notified by the Licensee; "Receiving Party" means the party receiving Disclosing
Party's Confidential Information; "Schedule" means the schedule In three (3)
parts annexed to and forming part of this Agreement; "Software" means the
computer programs comprising the Licensee's 'KAP' software, as described in Part
1 of the Schedule and all user documentation in respect of such programs, and
any Modification(s) to which the Licensee is entitled during the subsistence of
this Agreement; "Source Code Materials" the source code of the Software and all
technical information and documents required to enable the Licensee to modify
and operate the Software; and "Specification" means the detailed description of
the functionality and performance capabilities of the Software, as detailed in
the document referenced in Part 1 of the Schedule; and "Support Services"  means
the services to be performed by the Licensor pursuant to Clause 6, as more
particularly described in Schedule Part 2.

 

 

3

 

1.2   In this Agreement, unless the context otherwise requires:-

 

1.2.1the headings are for convenience only and shall not affect the construction
or interpretation of this Agreement;

 

1.2.2references to the Clauses, the Schedule and sub-clauses or parts of the
same (as the case may be) are references to the clauses and schedules of this
Agreement (and to sub-clauses and parts of the Schedule as the case may be); and

 

1.2.3the singular shall include the plural and vice versa, references to any
gender shall include references to the other genders and references to persons
shall include natural persons, firms, partnerships, bodies corporate,
associations, organisations, foundations and trusts (in each case whether or not
having separate legal personality).

 

2   TERM

 

2.1This Agreement shall commence on the Commencement Date and shall continue
until terminated in accordance with the provisions of Clause 9.

 

3   DELIVERY

 

3.1.In consideration for payment of the sums due to Licensor pursuant to Clause
5, Licensor shall, as soon as practicable following the Commencement Date,
deliver to the Licensee one copy of the Software in object code form, and all
Source Code Materials. Licensor agrees to deliver, to the Licensee, updated
versions of the Software in object code form, and all Source Code Materials, as
soon as practicable following the implementation of any Modifications.

 

3.2The Licensor will provide the Licensee with all Modifications as soon as
released by Licensor (and no later than the date Licensor provides them to other
licensees of the Software). The Licensor warrants that no Modifications will
adversely affect the then existing capabilities or functions of the Software

 

4.   LICENCE GRANT

 

4.1

The Licensor hereby grants to the Licensee a non-exclusive (other than as
specified in clause 4.3 below), sub-licensable (solely to Customers),
irrevocable (except if this Agreement is terminated in accordance with clause 9
below), worldwide right and licence, under its proprietary rights and
Intellectual Property Rights, to distribute the Software in object code only to
Customers for integration into the Products. Licensee and its Customers shall
have the right to test, evaluate, demonstrate, use, have used, and maintain the
Software (and/or have it maintained), as necessary for the manufacture,
distribution, sale (or other disposal) and use thereof as incorporated with the
Products. The licence rights above shall include a right for Licensee only to
use the Source Code Materials solely as necessary for the foregoing purposes.

 

 

 

4

 

4.2Use of the Software shall include use which is reasonably necessary for any
such permitted use, including the creation of as many copies of the Software as
may be necessary to enable use of the Software and the maintenance of a
reasonable number of back-up or test copies of the Software. Except as stated
above, the Licensee shall have no right to copy, adapt, reverse engineer,
decompile, disassemble or modify the Software in whole or in part except to the
extent that such action is legitimately required for the purposes of integrating
the operation of the Software with the operation of other software or systems
used by the Licensee as part of the Products.

 

4.3Licensor agrees that it shall not, for a period of 12 months following the
Commencement Date, licence or otherwise provide the Software, or software
similar or identical in effect, performance and/or functionality to the
Software, to any third party for use in relation to any third party products
similar to the Products, without the prior written consent of the Licensee.

 

4.4Provision by Licensor of the Software to third parties for use in connection
with the Products, or which is ultimately used in connection with the Products,
shall be subject to the provisions of Clause 5.

 

4.5Licensee shall use its best efforts to: (i) restrict access to Source Code
Materials to Licensee's programmers and engineers on a need-to-know basis; (ii)
confine use of and access to the Source Code Materials within Licensee's
development facilities; (iii) prevent unauthorized copying of the Source Code
Materials; and (iv) comply and cause Licensee's programmers and engineers to
comply in all other respects with the provisions of clause 10 in connection with
their access to and use of the Source Code Materials.

 

5   ROYALTIES

 

5.1Subject to Clause 5.2, Licensee shall pay Licensor the following royalty for
each Product unit sold by it with a sub-licence to use the Software granted
pursuant to the licence rights granted under this Agreement, and which Software
is then operated by the Customer on the Product unit ("Qualifying Sales"):-

[*****]*

For all such transactions Licensee shall ensure that such transactions are
conducted so that the revenue associated with the provision, by it, or on its
behalf, of the Software to Customers which is then operated on or in connection
with, the Products is not manipulated for the purpose of reducing the royalties
payable to Licensor under this Agreement.



 

 

* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 

5

 



5.2No royalty will be payable by Licensee on units of Product which Licensor
uses, or sells for use, to operate the Software in their own products, products
manufactured for them, or in third party products.

 

5.3Royalties shall be calculated on the basis of Qualifying Sales confirmed by
Licensee in each calendar quarter for which monies have been received by
Licensee, accounting for returns of Products made in that quarter. Licensee
shall provide Licensor with a statement showing the calculation of all royalties
due in each calendar quarter, within twenty eight (28) days of the end of each
calendar quarter.

 

5.4In the event that:

 

5.4.1     Licensor directly or indirectly licences or otherwise provides the
Software to third parties who utilise the Products to operate the Software;
and/or

5.4.2     Licensor directly or indirectly sells or otherwise provides the
Products to third parties who then use those Products in connection with the
Software,

 

then Licensor shall pay to Licensee a royalty on such sales (or other
transactions) equal to 30% of sales of Software utilized on such Products
confirmed by Licensor in each calendar quarter for which monies have been
received by Licensor, accounting for returns made in that quarter. For clarity,
such royalty is payable solely on sales by Licensor attributable to Software,
and no royalty is payable on sales by Licensor of Products. If Products
inclusive of the Software are sold by Licensor for a single price, then royalty
shall be payable on the invoiced price of such Products less the price paid by
Licensor to Licensee for such Products. A non-binding indicative worked example
of this calculation, and some diagrammatic representations of possible customer
engagement models, are detailed in Part 3 of the Schedule. For all such
transactions Licensor shall ensure that such transactions are conducted so that
the revenue associated with the provision, by it, or on its behalf, of the
Software to third parties which is then operated on or in connection with, the
Products is not manipulated for the purpose of reducing the royalties payable to
Licensee under this Agreement. Licensor shall also advise Licensee as soon as
practicable regarding the Identity and contact details for each of the third
parties identified at clauses 5.4.1 and 5.4.2 above.

 

5.5Licensor shall provide Licensee with a statement showing the calculation of
all royalties due in each calendar quarter, within twenty eight (28) days of the
end of each calendar quarter.

 

5.6All payments under this Agreement are expressed to be exclusive of any sales
or withholding taxes arising. Save only as required by law all payments under
this Agreement shall be made in full without deduction of taxes, charges and any
other duties that may be imposed.

 

 

 

6

 

5.7Following issues of royalty reports, the party due royalties shall issue an
appropriate invoice. All royalties properly payable hereunder shall be due
within thirty (30) days of the end of the month following issue of such invoice.

 

5.8Each party ("Payor) shall keep and maintain records relating to the subject
matter of all payments to be made by Payor pursuant to this clause 5, so that
the payments may be verified by the other party ("Payee"). Such records shall be
open to inspection at any reasonable time within one (1) year following the
calendar year to which such records relate, but in any event not more than once
during a calendar year, by an internationally recognized independent certified
public accountant selected by Payee and reasonably acceptable to Payor, and
retained at Payee's expense; provided, however, that if the audit reveals a
miscalculation by Payor in its favor of at least five percent (5%), then Payor
shalt pay the audit expenses. Said accountant shall sign a reasonable
confidentiality agreement prepared by Payor and shall then have the right to
examine the records kept pursuant to this clause 5 and report to the Payee the
findings (but not the underlying data) of said examination and whether the
records were or were not maintained and used in accordance with this Agreement.
A copy of any report provided to the Payee by the accountant shall be given
concurrently to Payor, which report shall constitute Confidential Information of
Payor subject to clause 10. If said examination of records reveals under or over
payment, the Party that underpaid (or received an overpayment) shall promptly
pay to the other Party the balance due.

 

6.   SUPPORT SERVICES

 

6.1The Support Services shall be delivered free of charge by the Licensor to
Licensee and, as required, Customers. The Licensor undertakes that such services
will be available for a period of at least five years from the Commencement
Date. Licensor acknowledges that the Licensee is placing reliance on its swift
and effective delivery of the Support Services to both Licensee and to Customers
to enable and support sales of, and effective use of, Products incorporating the
Software. The Licensor undertakes to use commercially reasonable efforts so that
requests for Support Services are fulfilled promptly and effectively.

 

 

 

 

 

7

 

6.2The Licensor shall:

 

a.ensure that the Licensor's personnel use reasonable skill and care in the
performance of the Support Services;

 

b.not, without proper authorisation from the owner(s) or licensor(s) thereof
(including the right to transfer or sub-license to the Licensee) and the
Licensee's prior written approval, use or incorporate in relation to the Support
Services or the Software any third party software (including shareware,
freeware, or open source software), either in whole or in part, or modified or
enhanced;

 

c.prior to the date on which the Support Services are to start, obtain and at
all times maintain all necessary licences and consents and comply with all
relevant legislation in relation to its performance of the Support Services.

 

6.3If attending the Licensee's premises, the Licensor's personnel and those
acting on its behalf will comply with all applicable laws, rules and regulations
and with all security, confidentiality, safety and health policies of the
Licensee. The Licensee reserves the right to exclude from the Licensee's
premises any member of the Licensor's personnel who does not comply with all
applicable laws, rules and regulations, particularly the security,
confidentiality, safety and health policies of the Licensee. The Licensor shall
ensure that the Licensor's personnel observe such rules and regulations.

 

7.   LICENSEE OBLIGATIONS

 

7.1The Licensee undertakes:-

 

7.1.1not to translate, modify, attach or create derivative works based upon the
Software or any part of the Software except to allow it to enjoy the licence
rights conferred under this Agreement, and except as otherwise expressly
provided herein; and

 

7.1.2not to make or retain any copies of the Software save as permitted by this
Agreement.

 

7.2The Licensee shall, during the term of this Agreement and in relation to the
Software or any part of the Software, effect and maintain the same security
measures and care that it uses to safeguard its own confidential and proprietary
information from access or use by any authorised person, provided always that it
shall implement and exercise no less than reasonable security measures and care.

 

 

 

 

 

8

 

7.3The Licensee warrants that at the date of this Agreement:

 

7.3.1  it has the right to enter into this Agreement and to perform its
obligations as contemplated by this Agreement;

 

8.1.5  use of the Products in the manner contemplated under this Agreement by
Licensor, its customers, and/or any third parties, will not Infringe the
Intellectual Property Rights of any third party;

 

8.1.6  at the Commencement Date, there is no pending or threatened claim or
litigation against Licensee relating to infringement of the intellectual
property rights of any third party caused by the sale or the use of the
Products.

 

8.   LICENSOR UNDERTAKINGS

 

8.1The Licensor warrants that:

 

8.1.1  It has the right to enter into this Agreement and to grant to the
Licensee the rights In respect of the Software as contemplated by this
Agreement;

 

8.1.2  the Software will conform in all material respects to the Specification
and be free from defects;

 

8.1.3  the Software and all Modifications are and will remain free from viruses
and other malicious code;

 

8.1.4  it has not included or used any "Open-Source" software or any libraries
or code licensed from time to time under the General Public License (as those
terms are defined by the Open Source Initiative or the Free Software Foundation)
or anything similar in, or in the development of, the Software, nor does the
Software operate in such a way that it is compiled with or linked to any of the
foregoing;

 

8.1.5  use of the Software in the manner contemplated under this Agreement by
Licensee, Customers, and/or any third parties, will not infringe the
Intellectual Property Rights of any third party;

 

8.1.6  at the Commencement Date, there is no pending or threatened claim or
litigation against Licensor relating to infringement of the intellectual
property rights of any third party caused by the sale or the use of the
Software.

 

8.2If the Licensee notifies the Licensor of any defect or fault in the Software,
the Licensor shall promptly attempt to repair such defect or fault, or replace
the Software. After receipt of any such notice the Licensor shall promptly
respond and use commercially reasonable efforts to resolve the relevant defect
or fault.

 

 

 

9

 

8.3These warranties shall apply to any Modification that is supplied to the
Licensee during the course of this Agreement.

 

9.   TERMINATION

 

9.1Licensee shall be entitled to terminate this Agreement at any time for
convenience upon ninety (90) days written notice.

 

9.2Either party shall be entitled to terminate this Agreement forthwith if the
other party is in material breach of any term, condition or provision of this
Agreement and fails to remedy such breath (if capable of remedy) within thirty
(30) days of having received written notice of such breach and a request to
remedy the breach from the party not in breach.

 

9.3Termination of this Agreement for any reason whatsoever shall be without
prejudice to the accrued rights and liabilities of the parties as at the
effective date of termination.

 

9.4On termination or expiry of this Agreement, the Licensee is entitled to
retain one copy of the Software and the Source Code Materials for the sole
purpose of providing maintenance and support services to its Customers and
others using the Software on the Products. In addition, the Licensee shall have
the right to continue to market and/or distribute versions of the Products that
use the Software which are already being actively sold to Customers of Licensee
at the date of termination, for a period of eighteen (18) months from the date
of termination, strictly pursuant to the terms and conditions set forth in this
Agreement, including without limitation clause 5. Licensee undertakes to
continue to work with customers of the Licensor to support integration of the
Software onto the Products, for such period as is required to ensure fulfillment
of all customer orders received by Licensor prior to the date of termination
which stipulate that the Products are to be supplied with the Software, subject
to a maximum period of six (6) months from the date of termination.

 

9.5On termination or expiry of this Agreement, the Licensor shall cease to use,
and shall immediately return to the Licensee, any and all development software
tools, libraries, drivers, development boards and all software and hardware
tools and other items provided to the Licensor by Licensee pursuant to or in
connection with this Agreement.

 

9.6

Upon the expiration or termination of this Agreement, the following clauses will
survive and remain in effect: 1 (Definitions and Interpretation), 5 (Royalties),
8 (Licensor Undertakings), 9 (Termination), 10 (Confidentiality), 12
(Indemnity), 13 (Liability) 14 (General), 15 (Force Majeure), and 17 (Governing
Law).

 

 

 

 

10

 

 

10.   CONFIDENTIALITY

 

10.1Each party hereby agrees that it shall use the Confidential Information
solely in accordance with the provisions of this Agreement and shall not, except
as provided for by this Agreement, disclose the Confidential Information,
whether directly or indirectly, to any third party without the prior written
consent of the other party.

 

10.2Receiving Party shall be entitled to disclose Confidential Information to
its employees, contractors, customers and agents who need to know the same
solely in connection with any use permitted by this Agreement provided that
Receiving Party ensures that such persons are subject to obligations relating to
confidentiality equivalent to those applicable under this Agreement.

 

10.3Receiving Party shall indemnify Disclosing Party against any loss or damage
which Disclosing Party may sustain or incur as a result of Receiving Party
failing to comply with the confidentiality undertakings detailed in this
Agreement.

 

10.4Receiving Party shall promptly notify Disclosing Party if Receiving Party
becomes aware of any breach of confidence by any person to whom Receiving Party
divulges all or any part of the Confidential Information and shall give
Disclosing Party all reasonable assistance in connection with any proceedings
which Disclosing Party may institute against such person for breach of
confidence.

 

10.5The Confidential Information shall not include any information which:-

 

10.5.1is in or enters the public knowledge otherwise than by breach of this
Agreement;

 

10.5.2Receiving Party rightfully receives from an independent third party and
not being subject to the obligations of confidentiality;

 

10.5.3was in the possession of Receiving Party prior to the date of receipt from
Disclosing Party; or

 

10.5.4is at any time developed independently by the Receiving Party.

 

10.6The foregoing obligations as to confidentiality shall remain in full force
and effect notwithstanding any termination, for any reason whatsoever, of this
Agreement.

 

10.7Notwithstanding Clause 10.1 above, in the case of Receiving Party's
disclosure of the Confidential Information to governmental authorities or other
third parties in accordance with governmental requirements or court orders, such
disclosure shall not be deemed breach of this Agreement; provided, however,
that, prior to such disclosure, Receiving Party shall promptly notify Disclosing
Party in writing of such requirement or order to disclose.

 

 

 

 

11

 

 

11.   PUBLICITY AND PROMOTIONS

 

11.1The Licensee and the Licensor shall agree a joint press release announcing
the porting of the Software to the Products. Except for the information
contained in such joint press release, no publicity relating to this Agreement,
the relationship between the parties, and the interoperability of the Products
and the Software, shall be issued by either party without the prior written
approval of the other party.

 

11.2Licensee agrees that Licensor may market promote and sell the Software to
its customers under the 4KAP" brand, and may produce and distribute collateral
bearing that brand.

 

11.3Licensor agrees that Licensee may market promote and sell the Software to
its customers under its own chosen brand, which it is anticipated will resemble
or be broadly consistent with its current branding family and/or conventions,
and may produce and distribute collateral bearing that brand.

 

11.4Any use of the other party's name, trademarks or logos (whether registered
or otherwise) shall only be with the prior written consent of the other party
and, in the case of Licensee's trademarks will be covered by a separate trade
mark licence agreement to be entered into by the parties.

 

12.   INDEMNITY

 

12.1The Licensee shall as soon as practicable give notice in writing to the
Licensor of any misappropriation actual or threatened or potential of any
Intellectual Property Rights in the Software by any third party, or any other
acts which might constitute a misappropriation or infringement of any other
rights of the Licensor which comes to the attention of the Licensee.

 

12.2Licensor shall, at its own expense, defend, indemnify, and hold harmless
Licensee and its directors, officers, agents, employees, subsidiaries and
successors in interest, from and against any claim, action, proceeding,
liability, loss, damage, cost, or expense, including, without limitation,
attorneys' fees, experts' fees and court costs arising out of or relating to (i)
any claim by a third party that the Software infringes the Intellectual Property
Rights of a third party or involves misappropriation of a trade secret, by
virtue of use of the Software pursuant to the terms of this Agreement, or (ii)
any breach of any of the representations or warranties of the Licensor under
this Agreement, or (iii) any physical harm suffered or claimed by users of
products incorporating the Software to the extent such harm is caused or alleged
to be caused by a defect in the Software (collectively, "MIIrn(s)"), including
the payment of all amounts that a court or arbitrator finally awards or that
Licensor agrees to in settlement of any Claim(s) as well as any and all
reasonable expenses or charges as they are incurred by Licensee or any other
party indemnified under this Clause in cooperating in the defense of any
Claim(s). Licensee shall (a) give Licensor a prompt written notice of any such
Claim, (b) give Licensor sole control of the defence and/or settlement of such
action, and (c) cooperate fully in any defence or settlement. Licensor shall not
enter into any stipulated judgment or settlement that purports to bind Licensee
without Licensee's express written authorization, which shall not be
unreasonably withheld or delayed.

 

 

 

 

12

 

 

12.3Should the Software become, or in Licensee's opinion be likely to become,
the subject of a claim of infringement or trade secret misappropriation, then,
in addition to defending any Claim and paying any damages and attorneys' fees as
required above, Licensor shall, at its expense but at Licensee's option use
commercially reasonable efforts to (a) obtain for Licensee the right to continue
using the Software pursuant to this Agreement, or (b) replace or modify the
Software, without material loss of performance or functionality, so that its use
becomes non-infringing or otherwise lawful.

 

12.4Notwithstanding the foregoing, Licensor shall have no indemnity obligation
for any claim of patent or copyright infringement or trade secret
misappropriation based upon the operation or use of the Software (a) in excess
of the rights granted hereunder, (b) if the infringement or misappropriate
arises from modification of the Software made by anyone other than Licensor, or
(c) if the infringement results from the combination of the Software with the
Products or any other technology, where such infringement would not exist in the
Software in a stand-alone form.

 

12.5The Licensor shall as soon as practicable give notice in writing to the
Licensee of any misappropriation actual or threatened or potential of any
Intellectual Property Rights in the Products by any third party, or any other
acts which might constitute a misappropriation or infringement of any other
rights of the Licensee which comes to the attention of the Licensor.

 

 

 

 

 

13

 

13.   LIABILITY

 



13.1Subject to Clause 13.4, neither party shall in any circumstances have any
liability for any losses or damages which may be suffered by the other, whether
the same are suffered directly or indirectly or are immediate or consequential,
which fall within any of the following categories:-

 

13.1.1special damage even though that party was aware of the circumstances in
which such special damage could arise; and

 

13.1.2loss of profits, loss of anticipated savings, loss of business opportunity
and management time, loss of goodwill, provided that this Clause 13.1 shall not
prevent claims for direct financial loss that are not excluded by the above.

 

13.2Subject to Clause 13.4, and excepting liability arising under Clauses 10, 12
and 14.5 (any such liability not being subject to a financial limit) the total
liability of the Licensor in any period of 12 months, whether in contract, tort
(including negligence) or otherwise, and whether in connection with this
Agreement or any collateral contract, shall in no circumstances exceed the
greater of two times the total aggregate value of all royalties received by
Licensor under this Agreement and TWO MILLION DOLLARS US D$2,000, 000.

 

13.3Subject to Clause 13.4, the total liability of the Licensee in any period of
12 months, whether in contract, tort (including negligence) or otherwise, and
whether in connection with this Agreement or any collateral contract, shall in
no circumstances exceed a sum equal to ONE MILLION DOLLARS USD$1,000,000.

 

13.4The exclusions in Clauses 13.1 and 13.2 shall apply to the fullest extent
permissible at law but neither party excludes any liability for death or
personal injury caused by its negligence, or the negligence of its employees or
agents, or for fraud or fraudulent misrepresentation or the deliberate default
or wilful misconduct of that party, its employees or agents or subcontractors.

 

13.5Each party shall effect and maintain insurance adequate to cover its
liabilities under this Agreement, and shall provide evidence of such cover to
Licensee on request.

 



14.   GENERAL

 



14.1All notices to be given by either party to the other under this Agreement
shall be in writing and shall (of for both parties) be sent by recorded
delivery, in the case of the Ucensee to Wolfson Microelectronics plc, 26
Westfield Road, Edinburgh EH11 2QB for the attention of Head of Legal, and in
the case of the Licensor, to Taida Company, LLC, 303 Coast Blvd., Suite 14, La
Jolla, California 92037, U.S.A. or (for both parties) such other address as
either party may from time to time communicate to the other in writing. Notices
so sent shall be deemed to be served on the third (3rd) business day following
the date of posting.



 

14

 

 

14.2This Agreement constitutes the entire agreement between the Licensor and the
Licensee with respect to the subject matter hereof and shall supersede all prior
proposals, representations, agreements and negotiations relating thereto.
Notwithstanding the foregoing, nothing in this Agreement purports to exclude
liability for any fraud, or fraudulent misrepresentation, statement or act.

 

14.3No modification or alteration of this Agreement shall be validly made unless
in writing and signed by or on behalf of both parties.

 

14.4If any provision of this Agreement is determined by any court or
administrative body of competent jurisdiction in any final decision to be
illegal, invalid, void or unenforceable, such determination shall not affect the
other provisions of this Agreement which shall remain in full force and effect.
If any provision of this Agreement is so determined to be illegal, invalid, void
or unenforceable but would be lawful, valid or enforceable if some part of the
provision were deleted or replaced, the provision in question shall be deemed to
be modified or replaced by or with such provisions so as to reflect the original
intent of the parties to the maximum extent.

 

14.5Each party hereto shall respect and abide by all laws, orders and
regulations, in particular, those related to export control made by the
government of its own and the other party.

 

15.   FORCE MAJEURE

 

15.1Neither party shall be liable to the other party for any total or partial
failure, interruption or delay in performance of their respective duties or
obligations under this Agreement (excepting obligations to pay money) resulting
from causes constituting Force Majeure.

 

15.2If a Force Majeure situation arises, the party whose performance is most
immediately affected shall promptly give notice to the other, and shall be
excused performance of its obligations under this Agreement in so far as the
Force Majeure prevents such performance.



 

 

 

15

 

16.   ASSIGNMENT, SUBCONTRACTING AND DELEGATION

 



16.1Neither party shall assign, transfer, charge, sub-license or In any other
manner transfer to any third party the benefit and/or the burden of this
Agreement, and/or its rights and/or obligations hereunder, in whole or in part,
or purport to do any of the same, without the prior written consent of the other
party, which shall not be unreasonably withheld or delayed.

 

16.2The Licensor shall not sub-contract or delegate any of its functions or
responsibilities under this Agreement, or the performance of any part of the
Support Services except as may be permitted in writing by the Licensee from time
to time. The Licensee shall act reasonably in considering subcontracting
requests. The Licensor shall be responsible to the Licensee (and its affiliates,
if relevant) for all acts and omissions of the Licensor's subcontractors or
agents. The Licensor shall ensure that the quality standards set forth in this
Agreement are met by its subcontractors and agents, that the integrity and
secrecy of Confidential Information is maintained by its subcontractors and
agents and that they comply with the requirements of Clause 10.

 

17.   GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
England and Wales provided that the parties may raise proceedings in any court
of competent jurisdiction.

 

 

 

16

 

 

This is the Schedule in three (3) parts referred to in the foregoing Agreement
between Wolfson Microelectronics PLC and Taida Company LLC

 

 

SCHEDULE

 

Part 1

 

A. SOFTWARE

 

KAP Software performing the following:

 

·Psychoacoustic bass enhancement using the principle of the missing fundamental
which creates the perception of deep rich bass using small drivers

 



  — Spatial enhancement designed to expand the audio and eliminate the "in head"
effect common with headsets         — High frequency contouring to compensate
for any losses in the acoustic transmission path



 

B. SPECIFICATION

 

The Specification for the Software is detailed in the Licensors' document
entitled "Kinetic Audio Processor (KAP) Design Specification", Revision 1.0,
dated December 3, 2013

 

 

 

 

 

17

 

SCHEDULE

 

Part 2

 

SUPPORT SERVICES

 



 

  — Support relating to tuning, and the implementation and use of the Software
on the Products for Licensee and Customers         — The issue of all
Modifications, and other bug fixes, workarounds and problem resolution



 

 

18

 

 

SCHEDULE

 

Part 3

 

Royalty Calculation Example

 

Royalty Payable to Licensee under clause 5.4 of the Agreement.

 

 

 

Licensor/ Taida sell KAP running on Wolfson Audio Hub directly to its customer
YY



Per Unit Licence
Fee paid to
Licensor/ Taida by
its customer YY
($)

KAP licences
sold by Licensor/ Taida (M)

Total Revenue
Received by
Licensor/
Taida from its
customer
YY ($M) Royalty Payable
By Licensor/
Taida to
Wolfson ($M)             [***]* [***]* [***]* [***]*          

 

Customer Engagement Models

 

[ex1014.jpg] 

 

 

 

* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

19

 

 

 

For and on behalf of Wolfson Microelectronics PLC

 

Date:  19/12/13         

 

Signed by:  /s/ Mark Lubitt     

 

Print Name:  Mark Lubitt         

 

Designation:  CFO                    

 

 

 

For and on behalf of Taida Company, LLC

 

Date   12/16/2013         

 

Signed by: /s/ Randy Granovetter     

 

Print Name: Randy Granovetter         

 

Designation: Chairman/CEO              



 

 

 

Approved by legal:

Date:   19/12/13         

 

 



 



20



 

 